                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA

United States of America,

               Plaintiff,
                                                            MEMORANDUM OPINION
       v.                                                   AND ORDER
                                                            Criminal No. 17-153(5) ADM/DTS
Rochelle Freeman,

            Defendant.
______________________________________________________________________________

LeeAnn K. Bell, Assistant United States Attorney, United States Attorney’s Office, Minneapolis,
MN, on behalf of Plaintiff.

Michael C. Hager, Esq., Hager Law Office, Minneapolis, MN, on behalf of Defendant.
______________________________________________________________________________

                                     I. INTRODUCTION

       This matter is before the undersigned United States District Judge for a ruling on

Defendant Rochelle Freeman’s (“Freeman”) Motion for Compassionate Release Under

18 U.S.C. § 3582(c)(1) [Docket No. 481] (“Motion”). For the reasons set forth below, the

Motion is denied.

                                      II. BACKGROUND

       On June 22, 2017, a grand jury charged Freeman and six co-defendants with conspiracy

to distribute 280 grams or more of cocaine base and heroin, in violation of 21 U.S.C. §§

841(a)(1), (b)(1)(A), and 846. Indictment [Docket No. 1]. Freeman was initially allowed to

remain out of custody on pretrial release. Order [Docket No. 21]. In June 2018, her release

status was revoked after she was arrested on a state court charge of second degree assault for

striking her former boyfriend with her car. Revised Presentence Investigation Report (“PSR”)

[Docket No. 308] ¶¶ 10, 104; Order [Docket No. 264].
       On November 30, 2017, Freeman entered a plea of guilty to conspiracy to distribute 280

grams or more of cocaine base and heroin, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), and

846. Min. Entry [Docket No. 156]; Plea Agreement [Docket No. 157]. In the Plea Agreement,

Freeman admitted that she served as a connection between a source of supply and co-

conspirators for cocaine, typically arranging purchases of nine ounces at a time. Plea Agreement

at 2. She also admitted that at a meeting she had arranged between a supply source and co-

defendants Dantrell Myles (“Myles”) and McClendon Miller (“Miller”), Myles robbed the

source at gunpoint and drove away with Miller. Id. Later that day, Freeman posted a social

media video of herself riding in a vehicle with Miller. She was wearing the same clothes she had

worn during the robbery and holding a semiautomatic handgun in her lap. Id.; PSR ¶ 19. The

caption to the post read: “Fall off she gon hold it down please believe . . . Firearm we roll

around these streets . . .” PSR ¶ 19.

       Freeman was sentenced in September 2018 to a mandatory minimum term of 120

months. Min. Entry [Docket No. 321]; Sentencing J. [Docket No. 323] at 2. The sentence

reflected a downward variance of over five years from the applicable sentencing guideline range

of 188 to 235 months. Statement Reasons [Docket No. 324] at 1, 4.

       Freeman is currently incarcerated at the federal correctional institution in Waseca,

Minnesota (“FCI–Waseca”) and has completed approximately one third of her sentence. Her

projected release date is March 21, 2027. See Federal Bureau of Prisons Inmate Locator,

https://www.bop.gov/inmateloc/ (last visited May 4, 2021).

       While in custody, Freeman has taken several educational courses, completed a drug

treatment program, and has participated in mental health classes. Mot. Ex. [Docket No. 481,



                                                2
Attach. 1] at 1. She also works full time for Unicor and has written a novel that she hopes to

have published. Id.; Letter Ex. [Docket No. 482, Attach. 1] at 2.

       Freeman has incurred three disciplinary violations—one for bribing a staff member in

September 2019, another for engaging in mail abuse in March 2020, and a third in December

2020 (less than five months ago) for writing a letter to introduce narcotics into the facility. Def.

Second Sealed Ex. [Docket No. 498] at 4. All three incidents were sanctioned with lost good

time credits. Id.

       In April 2021, Freeman was offered the Moderna vaccine for COVID-19, but she refused

to be vaccinated. See Gov’t Ex. 3 [Docket No. 503].

       Freeman now moves for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A).

Freeman, age 32, argues that she suffers from obesity, and that this medical condition increases

her risk of severe illness or death from COVID-19.

       Freeman also argues that her family circumstances warrant her release because she is the

only parent for her three young children, ages 14, 7, and 2. Def. Sealed Ex. at 1. She fears that

her 69-year-old grandmother, who provides care for her children, might contract COVID-19 and

die from the virus. Id. Freeman also worries that her two younger children might be at risk for

severe illness or death from COVID-19 because they were born prematurely. Id. She further

states that if she herself were to contract COVID-19 in prison and die, her children would be

without a parent. Id.

       Freeman contends that the combination of her health, family circumstances, and efforts

toward rehabilitation constitute extraordinary and compelling reasons for her release.




                                                  3
       The Government opposes the Motion, arguing that Freeman has not exhausted her

administrative remedies. The Government further argues that even if the Court should reach the

merits, the Motion should be denied because Freeman has not shown extraordinary and

compelling reasons to reduce her sentence, she poses a danger to the community, and the

sentencing factors weigh against her release.

                                        III. DISCUSSION

A. Legal Standard

       Generally, a “court may not modify a term of imprisonment once it has been imposed.”

18 U.S.C. § 3582(c). One of the few exceptions to this general rule is the compassionate release

provision of 18 U.S.C. § 3582(c)(1)(A). Under this provision, a court may reduce a term of

imprisonment if, “after considering the factors set forth in section 3553(a),” the court finds that

“extraordinary and compelling reasons” warrant a sentence reduction, “and that such a reduction

is consistent with applicable policy statements issued by the Sentencing Commission.” 18

U.S.C. § 3582(c)(1)(A).

       The Sentencing Commission’s policy statement addressing sentence reductions under

§ 3582(c)(1)(A) defines “extraordinary and compelling reasons” to include serious medical

conditions or cognitive impairments “that substantially diminish[] the ability of the defendant to

provide self-care within the environment of a correctional facility and from which he or she is

not expected to recover.” U.S.S.G. § 1B1.13 comment n.1(A)(ii). “Extraordinary and

compelling reasons” also include family circumstances in which the caregiver of the defendant’s

minor children has died or become incapacitated, or where the defendant’s spouse or registered

partner is incapacitated and the defendant is the only available caregiver. U.S.S.G. § 1B1.13



                                                  4
comment n.1(C). A catch-all provision also exists for “other reasons” that may cause a

defendant’s case to be extraordinary or compelling. U.S.S.G. § 1B1.13 comment n.1(D).

       The policy statement also requires the court to determine that “[t]he defendant is not a

danger to the safety of any other person or to the community” before a sentence reduction may

be granted under § 3582(c)(1)(A). U.S.S.G. § 1B1.13(2).

       A defendant may not bring a motion for compassionate release until after the defendant

has “fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring

a motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by

the warden of the defendant's facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A).

B. Analysis

       1. Exhaustion

       Freeman has satisfied the exhaustion requirement because she filed a request for release

with the warden of her facility based on her concerns about her health and the care of her

children during the pandemic, and the request was denied. Def. Sealed Ex. [Docket No. 494];

Def. Ex. [Docket No. 481, Attach. 1] at 1. Her Motion is therefore ripe for review.

       2. No Extraordinary and Compelling Circumstances

       When considering compassionate release motions in the context of the COVID-19

pandemic, courts have required an inmate to show both a “particularized susceptibility to the

disease” and “a particularized risk of contracting the disease at his prison facility.” United States

v. Miland, No. 16-0159 (WMW), 2020 WL 3249259, at *3 (D. Minn. June 16, 2020) (quoting

United States v. Feiling, No. 3:19-112 (DJN), 2020 WL 1821457, at *7 (E.D. Va. Apr. 10,

2020)); accord United States v. Ramirez, No. 17-10328 (WGY), 2020 WL 2404858, at *3 (D.



                                                 5
Mass. May 12, 2020); United States v. Shamilov, No. 19-cr-238 (SRN), 2020 WL 2029600, at

*3 (D. Minn. Apr. 28, 2020).

       Freeman argues she is particularly susceptible to COVID-19 because she suffers from

obesity. The CDC’s guidelines state that obesity increases the risk of severe illness from

COVID-19. See CDC, Coronavirus Disease 2019, People with Certain Medical Conditions,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-condit

ions.html (last visited May 4, 2021). Freeman’s body mass index (“BMI”) is 38.9, which meets

the Centers for Disease Control and Prevention’s (“CDC”) definition of obesity (BMI over 30).

Id.; Def. Sealed Ex. at 41, 170.

       Although Freeman’s obesity places her at greater risk for severe illness from COVID-19,

this risk is not compelling given her refusal to receive the vaccine. COVID-19 vaccines are safe

and effective at preventing COVID-19, and also protect against serious illness from COVID-19.

CDC, COVID-19, Benefits of Getting a COVID-19 Vaccine,

https://www.cdc.gov/coronavirus/2019-ncov/vaccines/vaccine-benefits.html (last visited May 4,

2021). Freeman declined the opportunity to reduce her risk by declining to receive the vaccine.

Given her refusal to take this significant preventative measure, Freeman cannot now claim that

her risk of contracting the virus constitutes an extraordinary and compelling reason for her

release. See United States v. McBride, No. 519CR07, 2021 WL 354129, at *3 (W.D.N.C. Feb.

2, 2021) (denying compassionate release for defendant with type 2 diabetes because

“[d]efendant’s refusal to take preventative measures undermines his assertion that extraordinary

and compelling reasons exist to warrant his release from prison”); United States v. Gonzalez

Zambrano, No. 18-CR-2002, 2021 WL 248592, at *5 (N.D. Iowa Jan. 25, 2021) (“Although



                                                6
defendant has a right to refuse medical treatment, the Court finds that it would be inappropriate

to reward her refusal to protect herself by granting her release. It would be paradoxical to

endorse a system whereby a defendant could manufacture extraordinary and compelling

circumstances for compassionate release by unreasonably refusing the health care afforded to

them.”).

       Freeman’s desire to care for her three children is also not an extraordinary and

compelling reason to reduce her sentence. The Court is sympathetic to the hardship that her

family is suffering while she is incarcerated, particularly given the ages of Freeman’s children

and the amount of time they will be separated from their mother.1 Sadly, however, “hardship on

the family almost always results from serious criminal conduct, and rarely rises to the level of

extraordinary and compelling.” United States v. Mojica, No. 19-CR-629, 2020 WL 6746478, at

*1 (S.D.N.Y. Nov. 16, 2020). Freeman’s children are being cared for by her grandmother and

aunt. Def. Ex. at 1; Compass. Release Investig. [Docket No. 486] at 1. Given the recent

progress in vaccine availability, her concerns that these caregivers might contract COVID-19

and die are merely speculative and are not a basis for relief.

       Freeman also argues that her rehabilitation, in combination with her health and family

circumstances, constitute extraordinary and compelling reasons that warrant her release. The

Court is encouraged by Freeman’s efforts to address her mental health and chemical dependency

issues and to advance her education. The skills and attitude Freeman is acquiring will no doubt

improve her remaining time in custody and assist her in finding steady employment and leading

       1
          Freeman’s oldest daughter wrote a particularly mature, well reasoned, and moving letter
to the Court describing the impact that her mother’s incarceration has had on her, as well the
justifiable pride she feels for Freeman’s efforts toward rehabilitation. See Letter [Docket No.
483].

                                                  7
a productive life upon release. Although Freeman’s progress toward rehabilitation is

commendable, it is not an extraordinary and compelling reason to reduce her sentence.

       3. Sentencing Factors

       Even if Freeman could show extraordinary and compelling circumstances, the Motion

would be denied because the sentencing factors in 18 U.S.C. § 3553(a) weigh against Freeman’s

release. The § 3553(a) sentencing factors include “the nature and circumstances of the offense”

and “the need for the sentence imposed to reflect the seriousness of the offense, to promote

respect for the law . . . to provide just punishment for the offense . . . to afford adequate

deterrence to criminal conduct,” and “to protect the public from further crimes of the defendant.”

18 U.S.C. § 3553(a).

       Freeman was involved in a large and violent drug trafficking organization that employed

firearms to further their drug trafficking activities. Her 120-month sentence is already a

substantial downward departure from the bottom of the sentencing guideline range of 188 to 235

months. Releasing Freeman after she has only served about one third of her sentence would not

reflect the seriousness of her crime or provide just punishment.

                                        IV. CONCLUSION

       Based upon the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that Defendant Rochelle Freeman’s Motion for Compassionate Release

Under 18 U.S.C. § 3582(c)(1) [Docket No. 481] is DENIED.

                                                       BY THE COURT:



                                                           s/Ann D. Montgomery
                                                       ANN D. MONTGOMERY
                                                       U.S. DISTRICT COURT

Dated: May 4, 2021




                                                   8
